Citation Nr: 1504842	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  03-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an acquired psychiatric disorder, variously characterized as bipolar disorder with psychosis and depression.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for an acquired psychiatric disorder. 

In January 2007 the Board denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2008 a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the January 2007 Board decision pursuant to the Motion and remanded the case to the Board for further appellate review consistent with its Order. 

In May 2010 the Board remanded the appeal for a hearing. 

In November 2010 the Board again denied the appeal.  The Veteran subsequently appealed that decision to the Court.  In August 2011 a Joint Motion was brought before the Court.  In an Order dated that same month, the Court vacated the November 2010 Board decision pursuant to the Motion, and remanded the case to the Board for further appellate review consistent with its Order.

In November 2011 the Board remanded the appeal to comply with the August 2011 Joint Motion.  In May 2013 the Board obtained a Veterans' Health Administration (VHA) medical opinion.  The Veteran was notified about the opinion and given an opportunity to review and respond to it. 

When this case was most recently before the Board in August 2013, the claim was again denied.  The Veteran subsequently appealed that decision to the Court.  In August 2014 a Joint Motion was brought before the Court.  In an Order dated that same month, the Court vacated the August 2013 Board decision pursuant to the Motion, and remanded the case to the Board for further appellate review consistent with its Order.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The basis of the Joint Motion for Remand was that the August 2013 Board decision did not discuss how VA complied with the duty to assist the Veteran where VA sent a record requests to a location different than the location given by the Veteran.  Specifically, in May 2012 the Veteran submitted a release for medical records for
Brevard Mental Health in Melbourne, Florida.  Subsequently in June 2012, VA sent a request for records to Brevard Mental Health in Viera, Florida, and advised the Veteran in October 2012 that the attempts to obtain his medical records were unsuccessful. 

The Veteran has also reported that he received treatment at the Mental Health Association in St. Lucie and the Hamilton County Jail.  It does not appear that the Hamilton County Jail responded to VA's January 2002 request for records and the request to the Mental Health Association was returned as undeliverable.  Accordingly, further attempts to obtain those records should be accomplished on remand, provided that the Veteran provides any necessary releases of information.  

Moreover, the Board notes that the Veteran's representative stated in correspondence received in October 2014 that the complete service personnel record should be obtain as these records are relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request records from Brevard Mental Health in Melbourne, Florida; the Mental Health Association in St. Lucie; the Hamilton County Jail and any other facility identified by the Veteran as having outstanding records that are relevant to his claim.  The Veteran should be requested to provide any necessary authorization form to VA.  

If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The AOJ should obtain the Veteran's Official Military Personnel File.  If the request is unsuccessful, the file must contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given the opportunity to submit the records.  

3.  Then, the AOJ should readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the appropriate time period for response before the case is returned to the Board for further action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

